—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 25, 1998, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant, who had worked as an on-call nurse’s aide, filed an initial claim for unemployment insurance benefits effective February 2, 1998. Thereafter, on February 13, 1998, claimant was offered a temporary one-day assignment the following day as a nurse’s aide which she refused because of a scheduled job interview for full-time employment. The Unemployment Insurance Appeal Board ruled, inter alla, that claimant was disqualified from receiving benefits because she refused an offer of suitable employment without good cause.
We affirm. Given the proof in the record and the permissible inferences that can be drawn therefrom, we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits because she refused an offer of suitable employment without good cause (see, e.g., Matter of Zimmerman [Commissioner of Labor], 252 AD2d 648, appeal dismissed 92 NY2d 1025; Matter of Cancellieri [Sweeney], 231 AD2d 769). Claimant’s remaining arguments have been examined and found to be unpersuasive.
Mercure, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.